                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Gary Weinreich, individually and on behalf )                Civil Action No. 2:18-3294-RMG
of all others similarly situated,          )
                                           )
                        Plaintiffs,        )
                                           )                    ORDER AND OPINION
         V.                                )
                                           )
Toyota Motor Sales, U.S.A., Inc., a        )
California corporation; Toyota Motor       )
Corporation, a Japanese corporation;       )
Toyota Motor Engineering and               )
Manufacturing North America, Inc.,         )
                                           )
                         Defendants.       )
---------------)

       Before the Court is Defendants' Motion to Dismiss (Dkt. No. 10) and Plaintiffs Motion to

Amend the Complaint. (Dkt. No. 19.) For the reasons set forth below, Defendants' Motion is

granted in part and denied in part, and Plaintiffs motion is denied.

I.     Background

       Plaintiff Gary Weinreich alleges that in June 2005 he purchased a new Toyota 4-Runner

Sport (the "Car"). (Dkt. No. 1 at~ 27.) Plaintiff alleges that in both 2011 and 2013, when he took

his car to be serviced at the Toyota Service Center in Myrtle Beach, mechanics noted that the Car's

undercarriage was severely rusted, including on the transmission, however no one indicated there

was "structural or safety" problems from the rust. (Id at~~ 29 - 31.) In 2017, while his Car was

being serviced by Meineke, Plaintiff was informed that his Car had "excessive frame corrosion."

(Id at~ 32.) Plaintiff also alleges that this is the first time he was informed that other Toyota cars

had a customer support program for corrosion issues. (Id.)

       On May 24, 2018, while Plaintiff was driving the Car, the wheel began vibrating and

Plaintiff lost control of the Car. (Id. at~ 35.) The Car was towed to a garage, and Plaintiff alleges


                                                 -1-
that it was determined that the right front control arm of the Car broke away from the frame due

to corrosion and rust. (Id. at ,r 36.) Plaintiff alleges that Toyota knew of the alleged defect in the

frame, namely inadequate rust corrosion protection, as Toyota had previously initiated service

campaigns to address excessive rust on alleged substantially similar car frames on other Toyota

vehicles. 1 (Id. at ,r,r 16, 22 - 26.) Plaintiff has since filed a complaint with the National Highway

Traffic Safety Administration and claims to bring this case for himself and on behalf of a class of

plaintiffs who owned 2005 - 2011 Toyota 4-Runners. (Id. at ,r,r 38, 42.)

        Plaintiff brought this products liability case on December 6, 2018, alleging that Defendants

Toyota Motor Sales, U.S.A., Inc., Toyota Motor Corporation and Toyota Motor Engineering and

Manufacturing North America, Inc. (collectively, "Defendants") breached implied and express

warranties, violated the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., and engaged in

negligent misrepresentation by selling Plaintiff a Toyota 4-Runner that was prone to "excessive

rust corrosion," rendering the vehicle unsafe. (Id. at ,r,r 50 - 89, 94 - 100.) Plaintiff also brought

a claim for injunctive relief. (Id. at ,r,r 90 - 93.)

        Defendants now move to dismiss the Complaint, arguing that Plaintiffs claims are barred

by the statute of limitations and, regardless, the allegations fail on substantive grounds. (Dkt. Nos.

10, 11.) Plaintiff opposes the motion. (Dkt. No. 20.) Additionally, Plaintiff also seeks to amend

his complaint. (Dkt. No. 19.) The proposed amended complaint is almost identical to his initially-



1
  Defendants assert that the frames on the 4-Runner were manufactured by a different company
and not similar to the frames subject to the prior service campaigns for excessive rust, including
in an affidavit submitted by Defendants' counsel. (Dkt. No. 11 at 10 n.8; 24-1 at ,r 5.) However,
it is well-settled that unless the evidence is attached, is integral to the Complaint or otherwise a
matter the Court can take judicial notice of, a Court may not consider matters outside the pleadings
without converting the motion into one for summary judgment. Fed. R. Civ. P. 12(d). As this
claim regarding the manufacturing and design is a key issue for discovery, the Court does not
consider this evidence outside the pleadings as it does not otherwise meet one of the exceptions.


                                                    -2-
filed complaint, yet includes new causes of action for negligence and strict liability. (Dkt. No. 19-

2.) Defendants oppose the amendment, and Plaintiff filed a reply. (Dkt. Nos. 24, 25.)

II.    Legal Standard

       A.       Motion to Dismiss

       Rule 12(b)( 6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." Such a motion tests the

legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the

allegations constitute 'a short and plain statement of the claim showing that the pleader is entitled

to relief."' Republican Party of N. C. v. Martin, 980 F .2d 943, 952 (4th Cir. 1992) (citations

omitted). In a Rule 12(b)(6) motion, the Court is obligated to "assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations." E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the Court must accept the facts in a light most favorable to the non-moving party,

it "need not accept as true unwarranted inferences, unreasonable conclusions, or arguments." Id.

To survive a motion to dismiss, the complaint must state "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although the

requirement of plausibility does not impose a probability requirement at this stage, the complaint

must show more than a "sheer possibility that a defendant has acted unlawfully." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A complaint has "facial plausibility" where the pleading "allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id.




                                                 -3-
       B.      Motion to Amend

       Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, after the time has passed

to amend a pleading as a matter of course, "a party may amend its pleading only with the opposing

party's written consent or the court's leave. The court should freely give leave when justice so

requires." Rule 15(a) is a "liberal rule [that] gives effect to the federal policy in favor of resolving

cases on their merits instead of disposing of them on technicalities." Laber v. Harvey, 438 F.3d

404,426 (4th Cir. 2006) (en bane). However, "[m]otions to amend are committed to the discretion

of the trial court." Keller v. Prince George's County, 923 F.2d 30, 33 (4th Cir. 1991). Specifically,

the "district court may deny a motion to amend when the amendment would be prejudicial to the

opposing party, the moving party has acted in bad faith, or the amendment would be futile." Equal

Rights Ctr., 602 F.3d at 602-03.

        "Leave to amend [ ] should only be denied on the ground of futility when the proposed

amendment is clearly insufficient or frivolous on its face." Johnson v. Oroweat Foods Co., 785

F.2d 503,510 (4th Cir. 1986). "If an amendment would fail to withstand a motion to dismiss, it is

futile." Woods v. Boeing Co., 841 F. Supp. 2d 925, 930 (D.S.C. 2012); see also United States ex

rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008) ("[A] district court

may deny leave if amending the complaint would be futile-that is, if the proposed amended

complaint fails to satisfy the requirements of the federal rules.") (internal quotation marks and

citations omitted). "Therefore, if any new well-pleaded facts are asserted in the new proposed

complaint, but they fail to show that the plaintiff is entitled to relief, the court should deny the

motion for leave to amend." In re. Bldg. ,Materials Corp. of Am. Asphalt Roofing Shingle Prod

Liab. Litig., No. 8-11-2000-JMC, 2013 WL 12152414, at *2 (D.S.C. June 17, 2013).




                                                  -4-
III.   Discussion

       A.      Motion to Dismiss (Dkt. No. 10)

                1.     Statute of Limitations

       Defendants initially argue that Plaintiff's claims are barred under the applicable statue of

limitations. For Plaintiff's breach of warranty claims, the applicable statute of limitations is six

years. S.C. Code Ann.§ 36-2-725(1). For Plaintiff's tort claim, negligent misrepresentation, the

applicable statute oflimitations is three years. S.C. Code Ann. § 15-3-530(5). Regardless, under

either limitations period, Plaintiff's claims are not barred by the statute of limitations at the motion

to dismiss stage. As both Parties acknowledge, in South Carolina, under "the discovery rule, the

statute of limitations only begins to run from the date the injured party either knows or should

know, by the exercise of reasonable diligence, that a cause of action exists for the wrongful

conduct." True v. Monteith, 327 S.C. 116,489 S.E.2d 615,616 (1997). See also S.C. Code Ann.

§ 36-2-725(2) (applying discovery rule to breach of contract actions under the South Carolina

Commercial Code). The "exercise of reasonable diligence" requires that the injured party "act

with some promptness where the facts and circumstances of an injury place a reasonable person

of common knowledge and experience on notice that a claim against another party might exist."

Dean v. Ruscon Corp., 321 S.C. 360,468 S.E.2d 645,647 (1996). The date on which the discovery

of a cause of action should have been made is an objective question. Bayle v. S. Carolina Dep 't

ofTransp., 344 S.C. 115,542 S.E.2d 736, 740 (2001).

       Here, under the well-pleaded allegations in the Complaint and accepting all facts in the

light most favorable to the Plaintiff, Plaintiff did not discover his claims until July 17, 2017.

Specifically, the alleged defect is that the "frames were not properly prepared and treated against

rust corrosion," which is an alleged safety concern as "[e]xcessive corroded frames pose a serious

safety hazard to a vehicle's occupants because a vehicle's frame forms the basis of the vehicle's


                                                  -5-
crashworthiness .... " (Dkt. No. 1 at, 1.) (See also Id. at,, 2- 4, 13 - 14, 18 - 20.) Defendants

note that the Complaint acknowledges that in both 2011 and 2013, Plaintiff was informed by a

Toyota Service Center that the Car had an "excessive amount of rust," including on the

"undercarriage ... drive shaft transmission ... splash shield[], exhaust, and shocks[." (Id. at,, 29 -

30.) However, it was not until 2017, according to the Complaint, that the Plaintiff was informed

of "excessive frame corrosion." (Id. at, 32.) The alleged defect, breach, and negligence focuses

on failures in the frame, and the Complaint does not indicate that Plaintiff had any knowledge of

rust on the frame until July 17, 2017, well within the applicable limitation periods. (Id.) To the

extent facts are discovered showing that rust to the frame was known, or should have been known,

prior to the limitations periods, Defendants may renew their argument. Yet, at this stage, the Court

must deny Defendants' motion to dismiss based on the statute of limitations.

               2.      Breach of Warranty Claims

       Plaintiff brings claims for both breach of an express warranty and breach of the implied

warranties of merchantability and fitness for a particular purpose. (Dkt. No. 1 at,, 50 - 81.)

       Regarding Plaintiffs claim for breach of an express warranty, to make out the claim a

plaintiff must show: (1) the existence of the warranty; (2) breach by the failure of the product to

meet the warranted description, and (3) proximate cause of damages from the breach. First State

Sav. & Loan v. Phelps, 299 S.C. 441, 448, 385 S.E.2d 821, 825 (1989). See also S.C.Code Ann.

§ 36-2-313(1). Plaintiff has alleged a valid express warranty, namely, that Toyota warranted to

provide 36 months or 36,000 miles of coverage for the costs of any repair or replacement necessary

due to defect. (Dkt. No. 1 at, 70.) Plaintiff alleges there was a defect, namely the excessive rust

corrosion on the frame, that Defendants failed to repair or replace the Car based on the defect, and

that the Car ultimately was inoperable because of the defect. (Id. at,, 32 - 36.)




                                                 -6-
       Regarding Plaintiffs claim for breach of an implied warranty ofmerchantability, 2 to make

out the claim a plaintiff must prove that "(1) a merchant sold goods; (2) the goods were not

'merchantable' at the time of sale; (3) the plaintiff or his property were injured by such goods; (4)

the defect or other condition amounting to a breach of the implied warranty of merchantability

proximately caused the injury; and (5) the plaintiff so injured gave timely notice to the seller."

Brooks, 41 F. Supp. 3d at 482.    As above, Plaintiff alleges that Defendants sold the goods, that

there was a defect at the time of sale and that the Car was inoperable because of the defect. 3

       However, as Defendants correctly note, the express warranty is expressly limited to three

years or 36,000 miles, and similarly Toyota disclaimed any implied warranties after that same time

period. As the Car was purchased in 2005, under the terms of the warranty, the express warranty

was long-expired by 2018 and the implied warranties were disclaimed. 4 Yet, Plaintiff alleges that



2
  Plaintiffs Complaint references warranties for both fitness for a particular purpose and
merchantability. (Dkt. No. 1 at~~ 51, 55.) South Carolina recognizes both implied warranties.
Brooks, 41 F. Supp. 3d at 482. However, where "the particular purpose for which a product is
purchased is also the ordinary or intended purpose of the product, the warranties of merchantability
and of fitness for a particular purpose merge and are cumulative, such that a plaintiff may proceed
upon either theory." Id. (citations omitted). The implied warranty claims here are duplicative, as
the particular purpose and the Car's intended purpose, namely use for transportation, are identical.
3
 A claim for breach of an implied warranty also requires a Plaintiff to demonstrate that he provided
notice. S.C. Code Ann. § 36-2-607 ("the buyer must within a reasonable time after he discovers
or should have discovered any breach notify the seller of breach or be barred from any remedy).
Though South Carolina courts have not specifically defined the required nature of the notice, See
Se. Steel Co. v. WA. Hunt Const. Co., 301 S.C. 140, 145, 390 S.E.2d 475, 479 (Ct. App. 1990),
here Plaintiff claims he notified Toyota of the breach on July 18, 2017 and September 12, 2017,
and therefore at the motion to dismiss stage has properly alleged notice.
4
  Defendants included the warranty book referenced in the Complaint, which states that warranties
are applicable for three years or 36,000 miles, and that the implied warranties are similarly limited
to that duration. (Dkt. No. 11-2 at 8, 10, 11, 14.) See CACI lnt'l, Inc. v. St. Paul Fire & Marine
Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009) ("courts may consider a document that the defendant
attaches to its motion to dismiss if the document 'was integral to and explicitly relied on in the
complaint and if the plaintiffs do not challenge its authenticity.'") (citations omitted).




                                                 -7-
this limitations period was "unconscionable and unenforceable" as Defendant knew, at the time of

the limitations and disclaimers, of the defect. (Dkt. No. 1 at~~ 64, 78.) While Defendants dismiss

this allegation as conclusory, South Carolina law specifically permits a Court to find a contract

clause unenforceable if it is unconscionable.       S.C. Code Ann. § 36-2-302. Additionally, as

explained by the Fourth Circuit, while unconscionability can be determined as a matter of law,

generally, "unconscionability claims should but rarely be determined on the bare-bones

pleadings-that is, with no opportunity for the parties to present relevant evidence of the

circumstances surrounding the original consummation of their contractual relationship." Carlson

v. Gen. Motors Corp., 883 F.2d 287, 292 (4th Cir. 1989) (reversing district court and denying

dismissal on allegation of unconscionability of durational limits on warranties).               Instead,

application of the standards for unconscionability require "carefully examining all relevant

evidence," and this Court will only "be equipped to address that question only after plaintiffs have

had an opportunity ... to present evidence that, for example, they had no 'meaningful choice' but

to accept the limited warranties, or that the durational limitations 'unreasonably' favored the

defendant." Id. at 292 - 293. Therefore, Plaintiffs allegations that the Defendants knew, at the

time of sale, that the defect existed and would not manifest until after the warranty expired, and

that Toyota was on notice based on issues with the frames of prior car models, the Court cannot

determine at the motion to dismiss stage that the durational limits on the express and implied

warranties were not unreasonable or unconscionable, and Plaintiffs claims for breach of express

and implied warranties may proceed. 5 (Dkt. No. 1 at~~ 23, 64, 78.)



5
  Defendants additionally argue that the length of Plaintiffs use of the car, from 2005 until 2018,
precludes any claim for breach of an implied warranty of merchantability. (Dkt. No. 11 at 18 -
19.) However, as in Carlson, 883 F.2d at 294, which permitted claims to proceed for cars that
were up to five years old where the Complaint alleged that the vehicle's engines were designed to
function for "periods substantially in excess of th[ ose] specified in GM' s ... warranties," so too here


                                                  -8-
               3.      Magnuson-Moss Warranty Act Claim

       The Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., provides a method for

consumers to sue for violations of a written or implied warranty. See Schimmer v. Jaguar Cars,

Inc., 384 F.3d 402,405 (7th Cir.2004). While the Act has certain express requirements, it generally

"calls for the application of state written and implied warranty law, not the creation of additional

federal law." Monticello v. Winnebago Industries, Inc., 369 F.Supp.2d 1350, 1356 (N.D.Ga.2005).

Therefore, as Plaintiffs state law breach of warranty claims survive, Plaintiffs claim under the

Magnuson-Moss Warranty Act survives as well.

               4.      Negligent Misrepresentation Claim

        Plaintiff additionally brought a claim for negligent misrepresentation, alleging that

Defendants misrepresented that they used the most advanced technology to help prevent corrosion.

(Dkt. No. 1 at~ 95.) However, under the well-settled economic loss rule, "there is no tort liability

for a product defect if the damage suffered by the plaintiff is only to the product itself.... In other

words, tort liability only lies where there is damage done to other property or personal injury."

Sapp v. Ford Motor Co., 386 S.C. 143, 147, 687 S.E.2d 47, 49 (2009) (citations omitted). The

only injury alleged in the Complaint is to Plaintiffs vehicle. (Dkt. No. 1 at~ 36.) Plaintiff argues

that the economic loss rule, articulated by the South Carolina Supreme Court, does not apply to

negligent misrepresentation claims. However, a court in this District has made clear that, where

there is no additional special relationship outside of the contract for sale, the economic loss rule

also serves to bar a claim for negligent misrepresentation. See Besley v. FCA US, LLC, No. 1: 15-




Plaintiff alleged, though in a less clear manner, that Defendants knew individuals would use
Toyota 4-Runners past the three year warranty. (Dkt. No. 1 at~~ 64, 78.) Therefore, without a
development of the record, the Court cannot determine at the motion to dismiss stage that the Car
was merchantable at the time of sale.


                                                 -9-
CV-01511-JMC, 2016 WL 109887, at *5 (D.S.C. Jan. 8, 2016) ("Defendant is entitled to dismissal

of Plaintiff's tort claims [regarding his pickup truck] for negligent misrepresentation and

negligence per se pursuant to the economic loss rule.").       See also S. C. Elec. & Gas Co. v.

Westinghouse Elec. Corp., 826 F. Supp. 1549, 1557 (D.S.C. 1993) ("a commercial transaction

governed by a contract where the loss alleged is purely economic and the cause of action is for

mere negligent misrepresentation-the economic loss rule bars recovery for losses that have

occurred from the product's failure to live up to the purchasers' expectations."). The claim for

negligent misrepresentation is therefore dismissed.

                5.      Injunction Claim

        Finally, Plaintiff brought a claim for "injunctive relief' pursuant to the declaratory

judgment act, 28 U.S.C. § 2201 et seq. (Dkt. No. 1 at ,r,r 90- 93.) As Defendants correctly note,

injunctive relief is a remedy, not a cause of action. Blankenship v. Consolidation Coal Co., 850

F.3d 630, 640 (4th Cir. 2017). Additionally, the requested equitable relief would essentially have

the Court order a recall of Toyota 4-Runners. (Dkt. No. 1 at    ,r 93.)   However, "[f]ederal courts

have held that conflict preemption applies to prevent the judiciary from ordering vehicle recalls as

a remedy in a court action." Cox House Moving, Inc. v. Ford Motor Co., No. CIVA 7:06-1218

HMH, 2006 WL 2303182, at *8 (D.S.C. Aug. 8, 2006) (collecting cases). As injunctive relief is

a remedy not a cause of action, the equitable relief requested is not properly under the declaratory

judgment act and the Court is preempted from ordering the relief requested, the Court dismisses

Plaintiff's separate cause of action for injunctive relief.

        B.      Motion to Amend (Dkt. No. 19)

        Plaintiff's motion to amend seeks to file an amended complaint with two additional causes

of action: one for negligence and one for strict liability. (Dkt. Nos. 19; 19-2.) The proposed

amended complaint does not include any other substantive changes except for these two added


                                                  -10-
causes of action. However, these amendments are futile as the claims fail to make out a claim

based on the economic loss rule. See Woods v. Boeing Co., 841 F. Supp. 2d 925, 930 (D.S.C.

2012) ("If an amendment would fail to withstand a motion to dismiss, it is futile."). Specifically,

just as with the negligent misrepresentation claim above, Plaintiff does not identify any injury from

the alleged negligence or strict liability except to the Car itself, and therefore any alleged damage

must be addressed under contract, not under tort. This result is further mandated as, in Sapp, 386

S.C. at 147, the South Carolina Supreme Court decision that most recently discussed the economic

loss rule in depth, the Court dismissed claims for negligence and strict liability based on damage

to a truck, the exact claims Plaintiff is trying to add here. Therefore, the proposed amendments

are futile as they fail to make out a claim and the motion to amend is denied. 6

IV.     Conclusion

        For the foregoing reasons, Defendants' Motion to Dismiss (Dkt. No. 10) is GRANTED

IN PART and DENIED IN PART. The Motion is GRANTED to the extent that Plaintiffs

Fourth Cause of Action for Injunctive Relief and Fifth Cause of Action for Negligent

Misrepresentation are DISMISSED. The Motion is otherwise DENIED. Plaintiffs Motion to

Amend the Complaint (Dkt. No. 19) is DENIED.

       AND IT IS SO ORDERED.


                                                       Richard Mark Gergel
                                                       United States District Court Judge
(!)~           ~ ( _, 2019
Charleston, South Carolina




6
  Plaintiff additionally argues that the economic loss rule does not apply here as he brought the
claim as a class action and damages to the other class members must be "determined at a later
date[.]" (Dkt. No. 25 at 3.) However, Plaintiff has not presented any allegations of injuries other
than to the product itself and this speculation in a filing does not show other unalleged damages.


                                                -11-
